Case 2:17-cv-00476-JS-ARL Document 60 Filed 12/04/20 Page 1 of 7 PageID #: 249



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
ANTHONY GRICE,

                        Plaintiff,
                                                     ORDER
            -against-                                17-CV-0476(JS)(ARL)

OFFICER SPERLING, COUNTY OF NASSAU,
NASSAU COUNTY SHERRIFF’S DEPARTMENT,
NASSAU COUNTY CORRECTIONAL FACILITY,
CORRECTION OFFICERS JOHN DOE 1-10, and
ARMOR CORRECTIONAL HEALTH SERVICES, INC.,

                    Defendants.
--------------------------------------X
APPEARANCES
For Plaintiff:           Anthony Grice, pro se
                         113-33 204th Street
                         St. Albans, New York 11412

For Nassau County             Liora M. Ben-Sorek, Esq.
Defendants:                   Nassau County Attorney’s Office
                              One West Street
                              Mineola, New York 11501

For Defendant                 John J. Doody, Esq.
Armor Correctional            John A. Anselmo, Esq.
Health Services, Inc:         Lewis Brisbois Bisgaard & Smith LLP
                              77 Water Street, Suite 200
                              New York, New York 10005

SEYBERT, District Judge:

            On or around January 23, 2017, incarcerated pro se

plaintiff Anthony Grice (“Plaintiff”) filed a Complaint in this

Court pursuant to 42 U.S.C. § 1983 together with an application to

proceed in forma pauperis (“IFP”).           (Compl., D.E. 1; IFP Mot.,

D.E. 2.)    On February 6, 2017, the Court issued an Order granting

IFP, directing service of the Complaint, and dismissing claims
Case 2:17-cv-00476-JS-ARL Document 60 Filed 12/04/20 Page 2 of 7 PageID #: 250



against Nassau County Correction Center.                  (See generally Feb. 6

2017 Order, D.E. 6; id. at 2 n.1.)              On March 29, 2017, Defendant

Officer Sperling filed an Answer (D.E. 10) and, on March 30, 2017,

Magistrate Judge Arlene R. Lindsay entered a discovery scheduling

order (Scheduling Order, D.E. 11).             However, the Scheduling Order

that was mailed to Plaintiff was returned to the Court and marked

“Return to Sender,” “Unable to Forward,” and “Unclaimed.”                        (See

D.E. 15.)

            On February 23, 2017, Plaintiff initiated another action

(assigned Docket Number 17-CV-1232), arising out of the same events

asserted    here,   against    Officer        Sperling,       the    Nassau   County

Sheriff’s Department (the “Sheriff’s Department”), the County of

Nassau   (“Nassau    County”),      and       Michael    J.    Sposato    (“Sheriff

Sposato”).      In an Order dated August 2, 2017, the Court granted

IFP, dismissed Plaintiff’s claims against the Sheriff’s Department

with prejudice and against Nassau County and Sheriff Sposato

without prejudice, and consolidated Plaintiff’s second action with

this   action    “[b]ecause   the    remaining          claims      against   Officer

Sperling . . . are repetitive of the claims alleged in the First

Complaint and are against the same Defendant.”                        (Aug. 2, 2017

Order, D.E. 20.)

            On November 2, 2017, Judge Lindsay directed Plaintiff to



                                          2
Case 2:17-cv-00476-JS-ARL Document 60 Filed 12/04/20 Page 3 of 7 PageID #: 251



to show cause, in writing, as to why this case should not be

dismissed for failure to prosecute.            (Nov. 2, 2017 Order, D.E.

28.) On February 13, 2018, counsel appeared on behalf of Plaintiff

(D.E. 35) and requested leave to file an amended complaint (D.E.

36.)     The Court entered various orders regarding the parties’

consent to an amended complaint and on April 23, 2018, Plaintiff

filed an amended Complaint.            (Am. Compl., D.E. 47.)     After the

County    Defendants       and   defendant    Armor   Correctional     Health

Services, Inc. (“Armor”) filed Answers (D.E. 49 and D.E. 53,

respectively), Plaintiff’s counsel filed a notice to withdraw as

counsel on October 23, 2018 (see D.E. 53).            On November 16, 2018,

this Court held a hearing and granted Plaintiff’s counsel’s motion

to withdraw “with Plaintiff’s consent, and with no opposition from

defendants.”     (Nov. 16, 2018 Min. Entry, D.E. 55.)           Thereafter,

Judge Lindsay scheduled a hearing for December 17, 2018 and

Plaintiff failed to appear.         (Dec. 17, 2018 Min. Entry, D.E. 56.)

Judge Lindsay rescheduled the hearing to January 8, 2019 and warned

Plaintiff     that   his     failure    to   appear   would   result   in   a

recommendation to this Court “that the action be dismissed with

prejudice.”     (Id.)      Both the Clerk of the Court and Defendants

mailed a copy of Judge Lindsay’s December 17, 2018 Order to

Plaintiff at his address of record.          (See id.; see also D.E. 58).



                                        3
Case 2:17-cv-00476-JS-ARL Document 60 Filed 12/04/20 Page 4 of 7 PageID #: 252



On January 2, 2019, mail sent to Plaintiff at his address of record

was returned to the Court as undeliverable and marked “Return to

Sender; Not Deliverable as Addressed; Unable to Forward.”               (See

D.E. 56.)    To date, Plaintiff has not provided an updated address

nor has he otherwise communicated with the Court.

            The Court finds that given the circumstances, dismissal

without prejudice is appropriate.            It is within the Court’s

inherent power “to manage its own affairs so as to achieve the

orderly and expeditious disposition of cases.”          Brown v. Dantzler,

No. 09-CV-0921, 2009 WL 2899869, at *2 (E.D.N.Y. Sept. 3, 2009)

(citing Lewis v. Rawson, 564 F.3d 569, 575 (2d Cir. 2009)).

“Consistent with that inherent authority,” Federal Rule of Civil

Procedure 41(b) empowers the Court, “in the exercise of its sound

discretion, to dismiss an action ‘[i]f the plaintiff fails to

prosecute[.]’” Id. (quoting FED. R. CIV. P. 41(b)). When dismissing

a case for failure to prosecute, the Court considers whether:

            (1) the plaintiff’s failure to prosecute
            caused a delay of significant duration;
            (2) plaintiff was given notice that further
            delay would result in dismissal; (3) defendant
            was likely to be prejudiced by further delay;
            (4) the need to alleviate court calendar
            congestion was carefully balanced against
            plaintiff’s right to an opportunity for a day
            in court; and (5) the trial court adequately
            assessed the efficacy of lesser sanctions.

Id. (quoting Lewis, 564 F.3d at 576).

                                      4
Case 2:17-cv-00476-JS-ARL Document 60 Filed 12/04/20 Page 5 of 7 PageID #: 253



            All factors weigh in favor of dismissal.              First, the

docket    is   riddled   with    evidence     of   Plaintiff’s    on-and-off

participation     in   this   action.       More   seriously,    he   has   not

communicated with the Court for two years.           As such, dismissal is

appropriate where, as here, Plaintiff has engaged in a “pattern of

dilatory conduct” resulting in “an action lying dormant with no

significant activity to move it.”           Barahman v. Sullivan, No. 87-

CV-2405, 1992 WL 226293, at *1 (E.D.N.Y. May 15, 1992).                As for

the second factor, the Court has tried to provide Plaintiff with

notice but has no means of doing so because he has not updated his

address in over two years.1         “The duty to inform the Court and

defendants of any change of address is an obligation that rests

with all pro se plaintiffs.”         Alomar v. Recard, No. 07-CV-5654,

2010 WL 451047, at *2 (S.D.N.Y. Feb. 9, 2010) (internal quotation

marks and citation omitted); Laney v. Ramirez, No. 10-CV-9063,

2011 WL 6594491, at *1 (S.D.N.Y. Dec. 22, 2011) (collecting cases);

Ling v. Suffolk Co. Corr. Facility, No. 00-CV-4339, 2009 WL

1918374, at *1 (E.D.N.Y. June 29, 2009) (Seybert, J.) (adopting




1 Moreover, on November 17, 2020, the Clerk’s office attempted to
contact Plaintiff by phone at his number of record and left a
voicemail informing him that mail sent to him at the address of
record has been returned as undeliverable, he should update his
address of record in writing, and, per prior court orders, his
failure to do so may result in dismissal of this action.

                                        5
Case 2:17-cv-00476-JS-ARL Document 60 Filed 12/04/20 Page 6 of 7 PageID #: 254



report and recommendation and dismissing pro se complaint without

prejudice where the plaintiff failed to communicate with the Court

for two years and he had not “contacted the Court with his current

address, as is his responsibility.”).            The third factor further

supports dismissal because “when a plaintiff has unreasonably

delayed, prejudice to the defendants may be presumed.”               Alomar,

2010 WL 451047, at *2.       As to the fourth factor, “[i]t is not an

efficient use of the Court’s . . . resources to permit this case

to languish on the docket in the hope that plaintiff will reappear

in the future.”        Davison v. Grillo, No. 05-CV-4690, 2006 WL

2228999, at *2 (E.D.N.Y. Aug. 3, 2006).          Finally, as for the fifth

factor, “no lesser sanction would be effective, since petitioner

would be unaware that any sanction had been imposed.”              Lewis v.

Power, No. 04-CV-6128, 2007 WL 160759, at *2 (W.D.N.Y. Jan. 17,

2007).

            In summary, “the facts of the present case strongly

indicate that [Plaintiff] has not only failed to prosecute his

claims,    but   has   apparently    abandoned    his   case   altogether.”

Baraham, 1992 WL 226293, at *1.            Accordingly, this action is

DISMISSED without prejudice for failure to prosecute.

            The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.         Within fourteen (14) days



                                      6
Case 2:17-cv-00476-JS-ARL Document 60 Filed 12/04/20 Page 7 of 7 PageID #: 255



of the date of this Order, Defendants shall confer and mail a copy

of this Order to the pro se Plaintiff at his address of record and

file proof of service to the docket.2

              The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).



                                          SO ORDERED.


                                           /s/ JOANNA SEYBERT_______
                                          Joanna Seybert, U.S.D.J.


    Dated:   December 4 , 2020
             Central Islip, New York




2 It is likely that this Order will also be returned to Defendants
as undeliverable. However, like all of the Orders in this case,
it will be posted to the Court’s Electronic Case Filing system and
may be viewed there.

                                      7
